Mr. Justice Galen :
I dissent. In my opinion the best purposes of society will not be subserved by permitting the conviction to stand under the facts disclosed from the record in this case. The district judge, at the outset of the trial, when objection was interposed by the defendant to the competency of Agnes Flannigan as a witness against him on the ground that she was his wife, said: “We will presume she is not [the wife of the defendant]. The objection will be overruled.” There is no such presumption in the law. In fact, all of the presumptions are to the contrary. Among the disputable presumptions specified by statute is that “a man and a woman deporting themselves as husband and wife have entered into a lawful contract of marriage.” (Sec. 10606, subd. 30, Rev. Codes 1921.) “Every intendment of the law is in favor of matrimony. * * * The presumption of matrimony is one of the strongest known to the law. The law presumes morality, not immorality, marriage, and not concubinage, legitimacy, and not bastardy.” (Teter v. Teter, 101 Ind. 129, 51 Am. Rep. 742; Hadley v. Rash, 21 Mont. 170, 69 Am. St. Rep. 649, 53 Pac. 312; in In re Pusey’s Estate, 173 Cal. 141, 159 Pac. 433; Jones v. Jones, 63 Okl. 208, L. R. A. 1917E, 921, *195164 Pac. 463; Hunter v. Hunter, 111 Cal. 261, 52 Am. St. Rep. 180, 43 Pac. 756, 31 L. R. A. 411.)
If the rule announced by the trial court be the correct- one, then the burden is placed upon every man living with a woman under eighteen years of age to prove in defense to a charge of statutory rape the fact of a marital ceremony sufficient to satisfy the statutory requirements; otherwise he is to be held guilty of rape, prima facie upon proof of cohabitation. This cannot be, and in my opinion is not the law. Every presumption and intendment is in favor of legitimacy of the relationship ; and the burden of proof rests upon the state to establish the facts alleged—that the woman is not the wife of the accused. (Subd. 30, sec. 10606, Rev. Codes 1921; Boulden v. McIntire, 119 Ind. 574, 12 Am. St. Rep. 453, 21 N. E. 445; Hadley v. Rash, supra.) Moreover, T am convinced that the proof sufficiently establishes the fact of marriage. True it is that there was no marriage license issued, nor was there a religious or other ceremonial solemnization, but under our statute neither is a prerequisite. “Marriage is a personal relation arising out of a civil contract to which the consent of parties capable of making it is necessary. Consent alone will not constitute marriage; it must be followed by a solemnization, or by mutual and public assumption of the marital relation.” (Sec. 5695, Rev. Codes 1921.) And Agnes Flannigan, being over sixteen years of age, was capable of consenting to and consummating the marriage contract. (Id., sec. 5697.) “Consent to and subsequent consummation of marriage may be manifested in any form, and may be proved under the same general rules of evidence as facts in other cases.” (Id., see. 5697.) Here the parties executed and recorded a written declaration of marriage, to which the mother of Agnes Flannigan, defendant’s wife, was one of the subscribing-witnesses. Marriage can thus be consummated without ceremonial solemnization. (Id., see. 5724.) And, as, such declaration was regularly executed and recorded in advance of the defendant’s trial, I think his wife was incompetent as a witness against him. She could *196not be examined concerning their relationship without defendant’s consent. (Id., sec. 10536.)
“Mutual and public assumption of the marital relation” is clearly shown in this case, as it appears that the defendant and Agnes Flannigan lived together openly, in a public rooming-house, and they executed and recorded a declaration of marriage, as by the statute authorized. Again, Agnes Flannigan, as a witness for the prosecution, said, “I do here publicly acknowledge that I am the wife of Harry Newman,” and the defendant in his testimony declared her to be his wife. I think, under the facts, the court should have directed the jury to return a verdict of not guilty. To me it is preposterous to sustain the conviction of the defendant for rape, based entirely upon the testimony of his wife to the effect that they had had sexual intercourse. Both parties were willing, both wished to live together as husband and wife, and the best interests of society demand that they be permitted so to do.
What will become of the girl? And, should she have offspring as a result of cohabitation with the defendant, what is the defendant’s responsibility for the support of the girl and their child? How can he make provision for her when imprisoned in the state prison for “not less than three and one-half nor more than seven years”? Answer to these questions must make it obvious to any reasonable person that the conviction should not be permitted to stand, even though the parties did not make public declaration of their relationship until after the defendant had been arrested and informed against. And, although the marriage contract may not be considered to have been fully consummated until immediately preceding the trial of the case, yet, it having been consummated as by the law authorized, then Agnes Flannigan, as the wife of the defendant, was certainly incompetent as a witness to testify against her husband. By marrying him without coercion, even though subsequent to many acts of sexual intercourse, she rendered herself incompetent as a witness against the defendant charged with statutory rape. (Norman v. State, *197127 Tenn. 340, 45 L. R. A. (n. s.) 399, 155 S. W. 135; State v. Frey, 76 Minn. 528, 77 Am. St. Rep. 660, 79 N. W. 518.) In the ease last cited, the court said: “The proposition that a guilty man may defeat the ends of justice by marrying, after the act, the principal witness for the state, seems at first blush to be contrary to the dictates of common sense and common justice; but, when the origin and purpose of the statute are considered, it will be found that the statute rests upon considerations of sound public policy, which were recognized and enforced at common law, and, further, that the statute does not admit of any reasonable construction which does not render the wife incompetent as a witness against her husband when charged with an offense against her before the marriage.”
Eehearing denied March 26, 1923.
To get them married was in the interest of society; to now destroy the relationship, brand the defendant as a felon, and set the girl adrift is unwarranted, unreasonable, and a reflection upon the administration of justice.